Citation Nr: 0830226	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-03 164A	)	DATE
	)
	)


THE ISSUE

Whether an October 2, 2006, decision by the Board of 
Veterans' Appeals (Board) involved clear and unmistakable 
error (CUE).


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


FINDINGS OF FACT

1.  The appellant in this case is the veteran's daughter.

2.  The motion for review was not signed by the moving party 
or her representative and did not set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, or why the result would 
have been manifestly different but for the alleged error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. §§ § 20.1404(a) and (b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(a) (2007).

The motion for revision received by VA in February 2007 was 
not signed by the moving party or her representative, it was 
signed by the veteran himself.  

In addition, a motion for revision of a Board decision based 
on clear and unmistakable error must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Nonspecific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
this requirement.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(b) 
(2007).

The motion for revision stated that the appellant had already 
taken all her hours for the benefits and she had a balance of 
$3588.96 not paid to her and that she chose to be certified 
with a break pay.  The motion for review did not set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, or why the 
result would have been manifestly different but for the 
alleged error.

Because the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(a) and (b) 
(2007), the motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



	                       
____________________________________________
JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2007) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2007).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.


